Citation Nr: 1540998	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-24 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1976 to November 1981, from April 1982 to April 1984, and from October 1985 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

Hepatitis C is not etiologically related to active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in April 2009 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that he contracted hepatitis C while in active service.  Specifically, the Veteran has reported that while he was not in a military occupation which was known for being high risk in contracting blood borne pathogens, he was involved in providing first aide while working in the machine room, to include dealing with cuts, abrasions, and amputated digits.  The Veteran has also asserted that he may have contracted hepatitis C as a result of getting a pedicure in an unsanitary washtub at a street nail salon in Thailand.  The Veteran also asserts that his episodes of high fevers of unknown etiology in July 1994, while in active service, were the first manifestation of hepatitis C and that had liver functions tests been conducted at that time, a blood test would have revealed hepatitis C.  

The service medical records are silent for treatment for, or a diagnosis of, hepatitis C in active service.  However, in July 1994, the Veteran was seen at a private hospital emergency room for complaints of a fever of unknown etiology.  Multiple diagnostic tests were performed, but an ultimate determination as to the etiology of the fever was not made.  The Veteran's fever resolved and he was discharged from the hospital.  At the March 1995 separation examination, the Veteran reported the July 1994 episode of fever of unknown etiology.  However, there is no indication from the separation examination report that the Veteran had symptoms consistent with a diagnosis of hepatitis C at the time of separation from active service.  

A review of the post-service medical evidence of record shows that the Veteran was seen in August 1995 for recurrent fevers.  Multiple diagnostic tests were performed at that time.  However, there was no ultimate determination as to the cause of the fever.  In February 1998, the Veteran was seen for complaints of right upper quadrant pain and a fever.  Based on diagnostic tests, the Veteran underwent a liver biopsy in March 1998, which revealed chronic hepatitis of unknown etiology.  Subsequent testing resulted in a diagnosis of hepatitis C genotype 3a.  The Veteran progressed to liver failure with a history of encephalopathy and received a liver transplant in June 2006.  

At a May 2011 VA examination, the Veteran reported that he served aboard the USS Reeves for a period of five years, during which time he visited many East Asian countries.  The Veteran reported a history of high fevers of unknown etiology beginning in 1993.  The examiner thoroughly reviewed the claims file and discussed the relevant medical evidence of record and the assertions of the Veteran.  The examiner confirmed the diagnosis of hepatitis C, status post liver transplant, and opined that it was less likely as not that the Veteran's clinical diagnosis of hepatitic C was related to active service, to include the reported in-service risk factor of contracting the disease from an unsanitary pedicure while in Thailand and the history of fevers of unknown etiology during service.  The examiner noted that the World Health Organization estimated that about three percent of the world was chronically infected with hepatitic C and that transmission of the virus was through blood and blood products.  The examiner further noted that the incubation period for hepatitis C was variable, but patients rarely had prodromic symptoms of fever.  The examiner noted that the clinical profile of acute hepatitis C was similar to any type of viral hepatitis and included symptoms of malaise, dark urine, nausea without vomiting, abdominal discomfort, jaundice, and increased liver enzymes.  The examiner noted that according to the literature, chronic, recurring high fevers were not a documented presentation of hepatitis C.  

The Board finds that the May 2011 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, considered medical literature, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
While laypersons are competent to report the presence of observable symptoms, the Veteran is not competent to provide an opinion regarding the etiology of hepatitis C or to relate hepatitis C to service or to fevers in service.  A medical opinion of that nature requires medical testing and medical expertise that is outside the common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion.

In sum, the service medical records are silent for a diagnosis of hepatitis C and the VA examiner has competently opined that the Veteran's diagnosis of hepatitis C was not etiologically related to the Veteran's active service or fevers or an unsanitary pedicure during service.  The VA medical opinion is the most probative evidence of record.  The Veteran has not submitted any contrary competent evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hepatitis C is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


